Titone, J.,
dissents and votes to dismiss the appeal, with the following memorandum: Appellant, an attorney representing petitioners in two private placement adoption proceedings, purports to appeal from the orders approving the adoptions to the extent that they reduced his fee. The fees had been fixed by retainer agreements and his clients do not appear to have any objection to paying them. He claims, therefore, that the Family Court Judge lacked authority to direct the reduction. There is no adversary on this appeal. As he puts it in his CPLR 5531 statement, “This is a unilateral one party Appeal.” In my view, the appeal must be dismissed. Prior to the enactment of the CPLR, the question of whether an attorney could appeal an order affecting his fee was unsettled (see Matter of Hotel St. George Corp., 277 App Div 1125; Tchlenoff v Huntervan Realty Corp., 267 App Div 884; Lounden v Lounden, 65 How Prac 411; Ann., 16 ALR 1162; Note, Non-Parties’ Right of Appeal in Civil Actions, 48 Col L Rev 1233). CPLR 5511, however, quite plainly provides that only “[a]n aggrieved party or a person substituted for him may appeal” (emphasis supplied). And the revisers’ notes make it “apparent that the right to appeal of a person other than a party depends solely upon whether he has the right to be substituted and has in fact been substituted for a party” (Legislative Studies and Reports, McKinney’s Cons Laws of NY, Book 7B, CPLR 5511, p 106). The cases seem to follow this distinction (see, e.g., Brownrigg v Johns Manville, Inc., 88 AD2d 608; Mortgagee Affiliates Corp. v Jerder Realty Seros., 62 AD2d 591; Matter of Fisher v Schenck, 39 AD2d 813; Dana v Dana, 26 AD2d 631; cf. Tchlenoff v Huntervan Realty Corp., supra [pre-CPLR; attorney not a “person aggrieved” so as to be entitled to appeal from order dismissing judgment creditor’s action]). Distinguishable, of course, are instances in which the attorney is made a party to the proceedings for the purpose of fixing a fee (see, e.g., SCPA 2110). The issue is more than a mere question of procedure. Rather, it goes to the very heart of the adversary system. Appellant complains of a lack of power in the Family Court. Yet, that power is being questioned in the absence of an advocate for the Judge’s position. This does not leave appellant without a remedy. A lack of power may be challenged in a proceeding pursuant to CPLR article 78 (see La Rocca v Lane, 37 NY2d 575, 579), and, in fact, this has been the procedural vehicle utilized in similar instances (e.g., Matter of First Nat. Bank v Brower, 42 NY2d 471; Gair v Peck, 6 NY2d 97; cf. Matter of Werfel v Agresta, 36 NY2d 624). That method, at least, would produce an adversary in the person of the Attorney-General.